DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0213245 A1 to Tartz et al. (hereinafter "Tartz") in view of U.S. Patent Application Publication 2015/0095754 A1 to Zhang et al. (hereinafter "Zhang").
Claims 1 and 11, Tartz teaches an electronic device and a control method of an electronic device comprising: a display; a storage: for storing a user's personal information and biometric information; a biometric unit; and a processor configured to: based on a screen provided on the display including a virtual keyboard, identify a user corresponding to biometric information acquired through the biometric unit on the basis of the stored biometric information (Figs. 2-6B, 8; Para. 25-79 of Tartz; FIG. 2 can be implemented using a variety of software and/or hardware incorporated into and/or communicatively coupled with an electronic device 110… Biometric information can be captured using information from a variety of input sources 150. As illustrated in FIG. 2, input sources 250 can include, but are not limited to, one or more finger scanners 251 (such as scanners utilizing ultrasonic, infrared, and/or radio frequency (RF) fingerprint scanner technology), cameras 252, keyboards 253 (including physical and touch screen keyboards)… FIG. 3A is a drawing of a touchscreen device 110-3 held in a user's hand 310. Here, the user interacts with a virtual keyboard 120-3 of the touchscreen device 110-3 by touching a key of the virtual keyboard 120-3… At block 620, each captured image is compared with a reference image. The comparison can be made, for example, by a matching module such as the matching module 540 shown in FIG. 5. Also, reference images may be stored in a memory, such as the data storage 570 of FIG. 5… output of the biometric analysis module 230 (e.g., the authentication output 240 of FIG. 2), provided by the matching module 540 or the fusion module 550 can comprise an indication of a confidence and/or authentication level of the biometric data extracted from the sensor(s) 510).
Tartz does not explicitly disclose a processor configured to: perform screen analysis so as to identify an information type required on the screen, acquire information corresponding to the information type from the user's personal information, and input the acquired information onto the screen.
However, Zhang teaches performing screen analysis so as to identify an information type required on a screen; acquiring information corresponding to information type from a user's personal information; and inputting the acquired information onto the screen (Figs. 1-2, 6-9; Claims 9-12; Para. 33-91, 117-119 of Zhang; account information capable of determining the account information corresponding to the information type of the form element is determined from the user account information, and whether the account information corresponding to the information type of the form element exists in the determined account information is determined If the account information exists, the account information corresponding to the information type of the form element is obtained from the determined account information, and the obtained account information is used as the account information corresponding to the form element; and if the account information does not exist, the account information corresponding to the form element is determined according to the determined account information… user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number… inputting unit 130 may be configured to receive input number or character information, and generate keyboard signal input, mouse signal input, operation rod signal input, optical signal input or trackball signal input that is related to a user setting and function control… inputting unit 130 may include a touch-sensitive surface 131… displaying unit 140 may be configured to display the information input by the user, or information provided for the user).
 Zhang in order to modify the device taught by Tartz. The motivation to combine these analogous arts would have been to provide a terminal device that automatically inputs account information to the form element included in the form in advance, so that the amount of information manually input to the form element included in the form is reduced, thereby reducing complexity of inputting the account information to the form element included in the form, and improving efficiency of inputting the account information to the form element included in the form (Para. 86 of Zhang).

Regarding Claim 2, the combination of Tartz and Zhang teaches that the user's personal information comprises a type of information required by each application and information corresponding to the type of the information, the type of the information comprises at least one of an identification (ID), an e-mail, a password, a card number, a telephone number, or a resident number (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 3, the combination of Tartz and Zhang teaches that the processor is configured to: based on a virtual keyboard being included in the screen, identify an application (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 4, the combination of Tartz and Zhang teaches that the user's personal information comprises a type of information required by each web site and information corresponding to the type of the information, and the type of the information comprises at least one of an identification (ID), an e-mail, a password, a card number, a telephone number, or a resident number (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 5, the combination of Tartz and Zhang teaches that the processor is configured to: based on the screen being a screen provided through a web browser and the screen including a virtual keyboard, identify a web site accessed through the web browser, identify a type of information required on the screen by analyzing the screen, and obtain information corresponding to the information from the storage based on the identified web site (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 6, the combination of Tartz and Zhang teaches that the biometric unit comprises a camera, and the biometric information obtained through the camera is at least one of facial information and iris information (Fig. 2; Para. 25-29 of Tartz).

Regarding Claim 7, the combination of Tartz and Zhang teaches that the biometric unit comprises a fingerprint recognition sensor, and the biometric information obtained through the fingerprint recognition sensor is fingerprint information (Fig. 2; Para. 25-29 of Tartz).

Regarding Claim 8, the combination of Tartz and Zhang teaches that the processor is configured to, based on obtaining information corresponding to the type of the information, sequentially generate a touch signal on a position of a key item corresponding to the obtained information based on the position information of the key item included in the virtual keyboard and input the obtained information on the screen (Figs. 1-2, 6-9; Claims 9-12; Para. 33-91, 117 of Zhang; inputting unit 130 may be configured to receive input number or character information, and generate keyboard signal input, mouse signal input, operation rod signal input, optical signal input or trackball signal input that is related to a user setting and function control… inputting unit 130 may include a touch-sensitive surface 131).

Regarding Claim 9, the combination of Tartz and Zhang teaches that the virtual keyboard is a keyboard to which an anti-keylogger is applied, the processor is configured to: based on obtaining information corresponding to the type of the information, obtain position (Figs. 1-2, 6-9; Claims 9-12; Para. 33-91, 117 of Zhang; inputting unit 130 may be configured to receive input number or character information, and generate keyboard signal input, mouse signal input, operation rod signal input, optical signal input or trackball signal input that is related to a user setting and function control… inputting unit 130 may include a touch-sensitive surface 131
NOTE – Incorporating an anti-keylogger in a virtual keyboard was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination Tartz and Zhang. Therefore, one of ordinary skill in the art would have pursued having the virtual keyboard as a keyboard to which an anti-keylogger is applied with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to prevent password hacking by capturing keystrokes on the keypad).

Regarding Claim 10, the combination of Tartz and Zhang teaches that the biometric unit comprises at least one of a camera and a fingerprint recognition sensor, and the processor is configured to, based on a virtual keyboard being included in a screen provided on the display, activate at least one of the camera and the fingerprint recognition sensor (Fig. 2; Para. 25-29 of Tartz).

Claim 12, the combination of Tartz and Zhang teaches that the user's personal information comprises a type of information required by each application and information corresponding to the type of the information, the type of the information comprises at least one of an identification (ID), an e-mail, a password, a card number, a telephone number, or a resident number (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 13, the combination of Tartz and Zhang teaches that based on a virtual keyboard being included in the screen, identifying an application for providing the screen, wherein the obtaining the information corresponding to the type of the information comprises obtaining information corresponding to the information from the storage based on the identified application (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 14, the combination of Tartz and Zhang teaches that the user's personal information comprises a type of information required by each web site and information corresponding to the type of the information, and the type of the information comprises at least one of an identification (ID), an e-mail, a password, a card number, a telephone number, or a resident number (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Regarding Claim 15, the combination of Tartz and Zhang teaches that based on the screen being a screen provided through a web browser and the screen including a virtual keyboard, identifying a web site accessed through the web browser, wherein the obtaining the information corresponding to the type of the information comprises obtaining information corresponding to the type of information based on the identified web site (Figs. 1-2, 6, 8; Claims 9-12; Para. 33-91 of Zhang; user account information includes information, such as a user avatar, a nickname, an e-mail address, an identity card number, and/or a telephone number).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622